Judgment and order of the County Court of Richmond county reversed, and new trial ordered, costs to abide the event, upon the ground that plaintiff did not make out a case by a fair preponderance of the evidence that justified a finding of negligence or absence of contributory negligence. The court should have granted the motion made to strike out the testimony as to the injury of the shoulder, as proof thereof was not permissible under the bill of particulars upon the question of damages. Jenks, P. J., Thomas, Mills, Putnam and Blackmar, JJ., concurred.